Name: Council Directive 75/276/EEC of 28 April 1975 concerning the Community list of less-favoured farming areas within the meaning of Directive No 75/268/EEC (United Kingdom)
 Type: Directive
 Subject Matter: nan
 Date Published: 1975-05-19

 Avis juridique important|31975L0276Council Directive 75/276/EEC of 28 April 1975 concerning the Community list of less-favoured farming areas within the meaning of Directive No 75/268/EEC (United Kingdom) Official Journal L 128 , 19/05/1975 P. 0231 - 0266++++( 1 ) SEE PAGE 1 OF THIS OFFICIAL JOURNAL . ( 2 ) OJ NO C 62 , 15 . 3 . 1975 , P . 19 . COUNCIL DIRECTIVE OF 28 APRIL 1975 CONCERNING THE COMMUNITY LIST OF LESS-FAVOURED FARMING AREAS WITHIN THE MEANING OF DIRECTIVE NO 75/268/EEC ( UNITED KINGDOM ) ( 75/276/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY ; HAVING REGARD TO COUNCIL DIRECTIVE NO 75/268/EEC ( 1 ) OF 28 APRIL 1975 ON MOUNTAIN AND HILL FARMING AND FARMING IN CERTAIN LESS-FAVOURED AREAS , AND IN PARTICULAR ARTICLE 2 ( 2 ) THEREOF ; HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION ; HAVING REGARD TO THE OPINION OF THE EUROPEAN PARLIAMENT ; HAVING REGARD TO THE OPINION OF THE ECONOMIC AND SOCIAL COMMITTEE ( 2 ) ; WHEREAS THE UNITED KINGDOM GOVERNMENT HAS COMMUNICATED TO THE COMMISSION , IN ACCORDANCE WITH ARTICLE 2 ( 1 ) OF DIRECTIVE NO 75/268/EEC , SIX AREAS SUITABLE FOR INCLUSION IN THE COMMUNITY LIST OF LESS-FAVOURED FARMING AREAS , AND INFORMATION CONCERNING THE CHARACTERISTICS OF THESE AREAS ; WHEREAS THE FOLLOWING INDICES , RELATING TO THE PRESENCE OF LAND OF LIMITED POTENTIAL REFERRED TO IN ARTICLE 3 ( 4 ) ( A ) OF DIRECTIVE NO 75/268/EEC , HAVE BEEN UTILIZED TO DEFINE EACH OF THE AREAS : ROUGH GRAZING GREATER THAN 49 % OF COMBINED PERMANENT AND ROUGH GRAZING , LIVESTOCK DENSITY BELOW 0.78 LIVESTOCK UNITS PER FORAGE HECTARE AND FARM RENTS NOT EXCEEDING 48 % OF THE NATIONAL AVERAGE ( 2.53 POUNDS AND 5.32 POUNDS PER ACRE RESPECTIVELY ) ; WHEREAS THE ECONOMIC RESULTS OF FARMING BEING CONSIDERABLY LOWER THAN THE MEAN AS REFERRED TO IN ARTICLE 3 ( 4 ) ( B ) OF DIRECTIVE NO 75/268/EEC WERE DEFINED USING INDICES REFLECTING AN EARNED INCOME PER MAN WORK UNIT ( ESTIMATED FOR THE YEARS 1970/71 , 1971/72 AND 1972/73 AFTER EXCLUSION OF DIRECT SUBSIDIES , I.E . HILL PRODUCTION GRANTS ) NOT EXCEEDING 75 % OF THE NATIONAL AVERAGE ( 1 072 POUNDS AND 1 436 POUNDS RESPECTIVELY ) ; WHEREAS THE INDEX RELATING TO THE LOW POPULATION DENSITY REFERRED TO IN ARTICLE 3 ( 4 ) ( C ) OF DIRECTIVE NO 75/268/EEC DOES NOT EXCEED 36 INHABITANTS PER SQUARE KILOMETRE ( THE NATIONAL AND COMMUNITY AVERAGES BEING 228 AND 168 INHABITANTS PER SQUARE KILOMETRE RESPECTIVELY ; WHEREAS THE MINIMUM PROPORTION OF THE WORKING POPULATION ENGAGED IN AGRICULTURE AS A PERCENTAGE OF THE TOTAL WORKING POPULATION IS 19 % ( THE NATIONAL AND COMMUNITY AVERAGES BEING 3.08 AND 9.58 % RESPECTIVELY ) ; WHEREAS THE NATURE AND LEVEL OF THE ABOVEMENTIONED INDICES , UTILIZED BY THE GOVERNMENT OF THE UNITED KINGDOM TO DEFINE THE AREAS NOTIFIED TO THE COMMISSION , CORRESPONDS TO THE CHARACTERISTICS OF LESS-FAVOURED FARMING AREAS REFERRED TO IN ARTICLE 3 ( 4 ) OF DIRECTIVE NO 75/268/EEC ; WHEREAS ACCORDING TO THE INFORMATION SUPPLIED BY THE MEMBER STATE CONCERNED , THESE AREAS HAVE ADEQUATE AMENITIES , HAS ADOPTED THIS DIRECTIVE : ARTICLE 1 THE AREAS OF THE UNITED KINGDOM WHICH APPEAR IN THE ANNEX SHALL FORM PART OF THE COMMUNITY LIST OF LESS-FAVOURED FARMING AREAS WITHIN THE MEANING OF ARTICLE 3 ( 4 ) OF COUNCIL DIRECTIVE NO 75/268/EEC . ARTICLE 2 THIS DIRECTIVE IS ADDRESSED TO THE UNITED KINGDOM . DONE AT BRUSSELS , 28 APRIL 1975 . FOR THE COUNCIL THE PRESIDENT M . A . CLINTON ANNEX : SEE O.J . NO L 128 OF 19 . 5 . 75